Citation Nr: 1633000	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1. Entitlement to service connection for a heart disorder (claimed heart attack).

2. Entitlement to service connection for cerebrovascular accident (stroke).

3. Entitlement to service connection for residuals of traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969. He received the Bronze Star, among other awards, for his service in Vietnam from January 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the RO. The Veteran had initially requested a hearing before the Board, but in December 2014, he withdrew that request.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2016, the Veteran submitted a CD that purportedly contains records from the Riverside Community Hospital documenting treatment he received after suffering a heart attack in May 2010. A place holder in the electronic claims file indicates that the CD was blank. The Veteran was never notified, however, of the inability to scan these records. Because VA has been made aware of the existence of treatment records pertinent to the claims on appeal, another attempt must be made to obtain these records prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that the CD of medical records previously submitted was blank. Request that he provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder, cerebrovascular accident and TBI since he separated from service, to specifically include Riverside Community Hospital. Advise the Veteran to sign the appropriate authorization forms. Obtain and associate any outstanding pertinent records with the electronic claims file. 

In the alternative, the Veteran can re-submit the records himself. 

2. After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

